DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Izumisawa (4821611) in view of Jaulmes (3483932). 

In reference to claim 1, Izumisawa discloses a pneumatic ratchet wrench comprising: a main body (4 and 8) including a receiving chamber (formed as the internal space/chamber within 4) that extends along a central axis (along the vertical longitudinal axis of 11, as seen in Figure 1), a head unit (23) defining at least one gas passage (see figure below for first and second interpretations of gas passage), said head unit including a ring portion (formed as the lower end of 23, in Figure 1) detachably 
[AltContent: textbox (Gas passage )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second interpretation of gas passage )]
    PNG
    media_image1.png
    458
    322
    media_image1.png
    Greyscale



In reference to claims 3 and 16, Izumisawa as modified by Jaulmes disclose that said transmission room (formed as the internal space within 23) is in spatial communication with said receiving chamber (formed as the internal space/chamber within 4) such that the gas produced in said cylinder, as taught by Jaulmes, passes through said venting hole, said receiving chamber and said transmission room (see figure 1 and 1a of Izumisawa and Jaulmes, respectively). 

In reference to claim 14, Izumisawa discloses an outer shell (4/8) of a pneumatic ratchet wrench, the pneumatic ratchet wrench including a driving unit (at 30 and/or 33 and/or 11/25) and an air motor (1), the driving unit including a driving head (at 30 and/or 33) and a transmission shaft (at 11 and/or 25) that transmits a driving force to the driving head (Column 2, Line 18-Column 4, Line 25), said outer shell comprising: a main body (4) including a receiving chamber (formed as the internal space/chamber within 4) that extends along a central axis (along the vertical longitudinal axis of 11, as seen in Figure 1), that is adapted for receiving the air motor (Figure 1), and a head unit (23) detachably connected to said main body (with internal threads not labeled but seen at a lower end thereof, Figure 1), adapted for the transmission shaft to be mounted therein (Figure 1) and defining at least one gas passage (see annotated figure above), said head unit  an air motor including a cylinder and a rotor that is pneumatically driven by the cylinder to drive the transmission shaft, the cylinder including at least one venting hole, a receiving chamber that is adapted for receiving gas produced in the cylinder. However, Jaulmes teaches that it is old and well known in the art at the time the invention was made to provide an air motor (Column 3, Lines 14-15) including a cylinder (shown in Figure 1a at 16b but described in Column 3, Line 16 with a typo at 10b) and a rotor (shown in Figure 1a at 16a but described in Column 3, Line 15 with a typo at 10a) that is pneumatically driven by the cylinder to drive a transmission shaft (see figure below), said cylinder including at least one venting hole (not labeled but described as the “outlet means or openings” in Column 3, Lines 19-23 and see arrows passing therethrough in Figure 1), a receiving chamber (see figure 
[AltContent: arrow][AltContent: textbox (Receiving chamber)][AltContent: arrow][AltContent: textbox (Transmission shaft)][AltContent: arrow][AltContent: textbox (Second interpretation of Receiving chamber)][AltContent: textbox (Second interpretation of Transmission shaft)][AltContent: arrow] 
    PNG
    media_image2.png
    706
    490
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 4-13 and 17-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a pneumatic ratchet wrench. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing, a head unit that further includes a pressing ring portion that is opposite to said ring portion of said head unit, that is connected to said main body, and that includes at least one entrance in spatial communication with and disposed between said receiving chamber and said transmission room, together in combination with the rest of the limitations of the independent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lai et al. (2014/0326112) discloses a pneumatic ratchet wrench having an outer shell (100), which receives air motor (300) therein (Figure 3) and includes a transmission shaft (210) connected to a driving head (400) which rotates about an axis (horizontal axis extending longitudinally through 510, Figure 3) for driving an object (520) during normal operation (Figures 1-5). Su (2013/0319714) also discloses a pneumatic wrench having an air motor including a rotor (44) and a cylinder (41) having fluid passages (412 and 413) for communicating with a cylinder chamber (40) and vent holes (not labeled but seen between 412 and 44 in Figure 6).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723